United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 14-2125
                       ___________________________

                                 Christie McHone

                      lllllllllllllllllllll Plaintiff – Appellant

                                Orande Anderson

                             lllllllllllllllllllll Plaintiff

                                           v.

              State Farm Mutual Automobile Insurance Company

                     lllllllllllllllllllll Defendant – Appellee

Diamond S. Express, Inc.; John Doe, 1-3; M. C. Mauney, Individually and in His
Capacity as Sole Shareholder, Officer and Director of Diamond S. Express, Inc.;
Thomas A. Young, as Special Administrator For the Estate of Jessie D. Whirley,
                                   Deceased

                           lllllllllllllllllllll Defendants
                                   ____________

                    Appeal from United States District Court
                for the Eastern District of Arkansas – Jonesboro
                                 ____________

                          Submitted: March 12, 2015
                             Filed: May 8, 2015
                                 [Published]
                               ____________
Before MURPHY and SHEPHERD, Circuit Judges, and HARPOOL, 1 District
Judge.
                         ____________

HARPOOL, District Judge.

      Appellant, Christine McHone brought an action against State Farm Mutual
Automobile Insurance Co. (“State Farm”) to recover uninsured motorist benefits
pursuant to her personal policy of insurance issued by State Farm. State Farm
moved for summary judgment on the basis that McHone was not entitled to
uninsured motorist benefits under Tennessee law and the terms of her policy.
McHone filed a counter-motion for summary judgment. The district court 2
granted State Farm’s motion for summary judgment and denied McHone’s
counter-motion. We affirm.

                                         I.

      On December 15, 2008, a collision occurred between McHone and Jessie
Whirley on Interstate 40 in West Memphis, Arkansas. 3 McHone was driving a
2000 Pontiac Grand Prix when she was struck by a tractor trailer driven by Whirley
and owned by Diamond S. Express, Inc. McHone, a Tennessee resident, was
      1
      The Honorable Douglas Harpool, United States District Judge for the
Western District of Missouri, sitting by designation.
      2
        The Honorable James M. Moody, United States District Judge for the Eastern
District of Arkansas.
      3
        The material facts are largely undisputed and the issues raised in the
summary judgment motions, and now on appeal, are based on the parties differing
interpretations of the law. Nonetheless, the Court reviews the facts in a light most
favorable to McHone. Woods v. DaimlerChrysler Corp., 409 F.3d 984, 990 (8th
Cir. 2005).


                                        -2-
insured by State Farm. McHone’s policy included coverage for uninsured motor
vehicles with bodily injury limits of $100,000 for each person. The trucking
company defendants were insured by Gramercy Insurance Company, with liability
limits of $1,000,000. Both policies were in effect at the time of the collision.

       As a result of the collision, McHone suffered bodily injuries, including back
related injuries, and sustained medical bills exceeding $400,000. McHone also
claims her treating physicians estimate future medical care that will exceed an
additional $400,000. Consequently, McHone’s alleged damages exceed $800,000.

      After the collision, McHone filed suit against Whirley, Diamond Express and
its owner, M.C. Mauney. 4 The matter was scheduled for trial in February 2013.
However, prior to trial, Gramercy Insurance Company was placed into
Rehabilitation by an agreed upon order of the District Court of Travis County,
Texas. The Texas court’s order, in part, appointed a rehabilitator and issued an
automatic stay with respect to actions against any insured of Defendant for which
Defendant was liable under a policy of insurance or was obligated to defend. The
stay was ordered to continue for 90 days after the date of the order, or such further
time as ordered by the court. As a result of the Texas court’s order, McHone’s
lawsuit was stayed and the trial date was continued.

       On March 4, 2013, McHone’s counsel submitted a letter to State Farm
outlining the problems with Gramercy and demanding $100,000 uninsured motorist
benefits under McHone’s State Farm policy. On March 14, 2013, State Farm
denied McHone’s claim and took the position that no coverage existed. At about
the same time, McHone began negotiating with Gramercy’s receivership estate’s
third party claims administrator. As a result of those negotiations, McHone agreed

      4
      McHone’s claims against Defendants Diamond Express Inc., Mauney and
Young (special administrator for the estate of Jessie D. Whirley, deceased) were
subsequently dismissed with prejudice on December 10, 2014.

                                         -3-
to settle her claims against Whirley, Diamond Express, and Young for $300,000.
McHone argues the settlement was made in order to avoid the claim process with the
applicable State Guarantee Fund and that the settlement was not based on available
insurance.

      In August 2013, Gramercy was liquidated and McHone informed State Farm
of the settlement it reached with the receiver. State Farm again refused to pay
uninsured motorist benefits under McHone’s policy.

      McHone’s State Farm policy states (in part):


      If the Uninsured Motor Vehicle Coverage limits provided by this policy
      are greater than the minimum limits required by law, then such limits
      will be reduced by an amount equal to the sum of the limits of all
      liability insurance and liability bonds that apply to the accident are
      collectible to the insured.

      Nonduplication:

      We will not pay under Uninsured Motor Vehicle Coverage any
      damages:
        1. that have already been paid to or for the insured;
               a. by or on behalf of any person or organization who is or
                  may be held legally liable for:
                       i. bodily injury to the insured; or
                      ii. property damage,
      whether such damages are characterized as compensatory or punitive
      damages.

Joint Appendix at 170.

       On May 21, 2013, McHone filed an Amended Complaint adding State Farm
as a party and seeking to recover $100,000 in uninsured benefits, together with
statutory penalties, interest and attorneys’ fees and litigation costs. State Farm

                                       -4-
moved for summary judgment asserting McHone was not entitled to uninsured
motorist benefits under Tennessee law and the terms of her policy. McHone filed a
cross-motion for summary judgment asserting she was entitled to the uninsured
motorist benefits.

        The District Court granted State Farm’s motion, finding State Farm was
entitled to a credit of $300,000 based upon McHone’s settlement with Gramercy’s
receivership, which exceeds the $100,000 uninsured motorist policy limits of her
insurance policy. The District Court stated it was unnecessary to determine when
Gramercy became insolvent for purposes of the insurance policy because State Farm
is entitled to a credit for the settlement proceeds McHone received regardless of the
date of insolvency.

                                         II.

       We review the district court’s grant of summary judgment de novo.
Anderson v. Durham D & M, L.L.C., 606 F.3d 513, 518 (8th Cir. 2010). Summary
judgment is proper if, viewing the record in the light most favorable to the
non-moving party, there is no genuine dispute as to any material fact and the moving
party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a); Celotex Corp.
v. Catrett, 477 U.S. 317, 322-23, 106 S. Ct. 2548, 91 L. Ed. 2d 265 (1986). At issue
is whether McHone is entitled to recover uninsured motorist benefits in the amount
of $100,000 from State Farm pursuant to her insurance policy.

       On appeal, McHone disputes the definition of the policy limits as defined by
the district court. McHone argues the State Farm policy’s reference to “the
minimum limits required by the law” actually refers to the legal requirement of
interstate carriers to have a minimum of $1,000,000 insurance coverage.
Therefore, McHone’s position is the $300,000 she received from the receiver falls
short of the applicable minimum limits required by law.


                                         -5-
       In defining the policy limits, the district court relied on Green v. Johnson, 249
S.W.3d 313, 320 (Tenn. 2008).5 In doing so, the district court held State Farm is
entitled to a credit for the $300,000 settlement McHone received from the Gramercy
receivership; and therefore, McHone is not entitled to recover the $100,000
uninsured benefits under her policy. We agree. The Tennessee Supreme Court
has held an insurer is entitled to receive an offset or credit for “the total amount of
damages collected by the insured from all parties alleged to be liable for the bodily
injury or death of the insured.” Id. at 314.

      The relevant Tennessee statutes state:

      The uninsured motorist insurance carrier shall be entitled to credit for
      the total amount of damages collected by the insured from all parties
      alleged to be liable for the bodily injury or death of the insured whether
      obtained by settlement or judgment and whether characterized as
      compensatory or punitive damages.

Tenn. Code Ann. § 56–7–1206(i).

      Nothing contained in this part shall be construed as requiring the forms
      of coverage provided pursuant to this part, whether alone or in
      combination with similar coverage afforded under other automobile
      liability policies, to afford limits in excess of those that would be
      afforded had the insured thereunder been involved in an accident with a
      motorist who was insured under a policy of liability insurance with the
      minimum limits described in § 55–12–107, or the uninsured motorist
      liability limits of the insured's policy if such limits are higher than the
      limits described in § 55–12–107. Such forms of coverage may include
      such terms, exclusions, limitations, conditions, and offsets, which are
      designed to avoid duplication of insurance and other benefits.


      5
       It is undisputed that McHone was a Tennessee resident and that Tennessee
law applies to the provisions of her insurance policy with State Farm.


                                          -6-
Tenn. Code Ann. § 56–7–1205.

       The language of McHone’s State Farm policy states State Farm is not liable
under its Uninsured Motor Vehicle Coverage for “any damages that have already
been paid to or for the insured; by or on behalf of any person or organization who is
or may be held legally liable for: bodily injury to the insured.” Here, we agree State
Farm is entitled to a credit of $300,000 for the money McHone received from her
settlement with Gramercy’s receivership. McHone’s argument that the credit is not
applicable because the payment was made by the receivership rather than by
Gramercy itself is unpersuasive and supported by neither the policy language nor
Tennessee law. Id. Therefore, McHone is not entitled to recover under her
uninsured motorist policy.

       The district court found it was unnecessary to determine when Gramercy
became insolvent. We agree. Under the facts presented, State Farm is entitled to a
credit for the settlement proceeds McHone received regardless of the date of
Gramercy’s insolvency.

      Accordingly, we affirm the district court’s judgment in favor of State Farm.
                     ______________________________




                                         -7-